Case 4:21-cv-00677-O Document 13 Filed 05/27/21                Page 1 of 9 PageID 370


             UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS
                 FORT WORTH DIVISION


 Blessed Cajuns, LLC, et al.,

                        Plaintiffs,
                                                   Case No. 4:21-cv-00677-O
 v.

 Isabella Casillas Guzman, et al.,

                        Defendants.


        PLAINTIFFS’ REPLY TO DEFENDANTS’ OPPOSITION
      The motion for preliminary injunction motion is not moot because the Restau-
rant Revitalization Funds have yet to be fully distributed to the applicants who re-
ceived the unconstitutional “priority.” The defendants observe that they have begun
“processing” applications received from non-priority applicants on a first-come-first-
served basis, but those non-priority applicants are behind the “prioritized” applicants
who have not yet received the money that they have applied for. It therefore remains
possible for this Court to grant relief that will alleviate the unconstitutional injury that
the plaintiffs (and the putative class members) have suffered: The Court can enjoin
the defendants from paying any funds to the so-called “prioritized” applicants and
order them to award all remaining money on a first-come-first-served basis, regardless
of any “priority” that had previously been conferred on an applicant on account of
race or sex. The defendants’ materials confirm that it takes roughly 14 days to process
applications, so many thousands of unlawfully prioritized applications are still being
processed, and these applications are far ahead of the non-prioritized applications as a
result of the 21-day head start. The defendants also recognize that these unconstitu-
tionally prioritized applications may exhaust the entire $28.6 billion fund before the




plaintiffs’ reply in support of preliminary injunction                           Page 1 of 9
Case 4:21-cv-00677-O Document 13 Filed 05/27/21                Page 2 of 9 PageID 371


plaintiffs’ applications can be fully processed, which confirms the plaintiffs’ showing

of irreparable harm.
     The case cannot be moot under these circumstances, as it remains possible for the
Court to enjoin the defendants from continuing to maintain the priority status of
these in-process applications. And the plaintiffs will suffer irreparable harm unless this

Court promptly grants the requested injunctive relief and compels the defendants to
consider all applicants whose applications have not yet been paid out on a first-come-
first-served basis.

I.     The Case Is Not Moot Because Many Thousands Of Unlawfully
       Prioritized Applications Have Not Been Fully Processed And
       Paid, Yet They Will Still Benefit From Their Unlawful
       Prioritization
     The defendants argue that section 5003 expired by its own terms on May 24, so
there is no “statutory provision” left to challenge and the case is moot. See Defs.’
Response (ECF No. 11) at 8 (“Plaintiffs’ claims are moot because the statutory pro-
vision that they challenge—the priority period subsection of § 5003 — expired by its
own terms approximately 24 hours after Plaintiffs filed their complaint.”). The de-

fendants are wrong. Litigants do not “challenge” statutes; they challenge the behavior
of the named defendants. See Okpalobi v. Foster, 244 F.3d 405, 426 n.34 (5th Cir.
2001) (en banc) (“An injunction enjoins a defendant, not a statute.”). Courts do not
award relief against statutes either; there is no writ of erasure that allows courts to
“strike down” or formally revoke a statute that authorizes unconstitutional behavior.
See Texas v. United States, 945 F.3d 355, 396 (5th Cir. 2019) (“The federal courts
have no authority to erase a duly enacted law from the statute books, [but can only]
decline to enforce a statute in a particular case or controversy.” (citation and internal
quotation marks omitted)). The plaintiffs are asking this Court to alter the defend-
ants’ behavior, and it remains possible for this Court to grant that relief notwithstand-
ing the recent expiration of section 5003’s priority period.



plaintiffs’ reply in support of preliminary injunction                         Page 2 of 9
Case 4:21-cv-00677-O Document 13 Filed 05/27/21               Page 3 of 9 PageID 372


    The plaintiffs are seeking an injunction that compels the defendants to cancel any

unconstitutional “priority” that had been conferred upon minority and women-
owned restaurants that have not yet received payouts from the Restaurant Revitaliza-
tion Fund. And the declaration of SBA official John Miller confirms that it remains
possible for the Court to grant this relief, as the SBA is still processing many thousands

of claims that were unconstitutionally prioritized, and all non-prioritized applicants
are starting behind those applications that have been “prioritized” but not yet paid.
    The SBA began processing applications on May 3, 2021. Mr. Miller reports that

the RRF Program Guide anticipated that processing individual claims “would take
approximately 14 days per application.” Miller Decl. ¶ 19. He likewise confirms that
“[a]pplications are not all processed at the same rate, as some claims may be more
complicated than others and take longer to review. Accordingly, a complicated, earlier-
filed application may not be approved and paid out until after a later-filed, but simpler
claim. But the actual order in which processing a claim begins is determined by the
order in which they were received, subject only to the priority period rules.” Id. ¶ 19.
    During the 21-day priority period, the “SBA initiated the processing” of priority
applications. Id. ¶ 21 (emphasis added). And on May 25, the SBA “began processing
non-priority claims.” Id. ¶ 22 (emphasis added). But Mr. Miller conspicuously fails to
identify how many previously prioritized applications remain in process, waiting for
completion and funding: Since Mr. Miller verifies that the anticipated processing time
is 14 days, it is apparent from his declaration that on May 25, the SBA was still pro-
cessing applications submitted in the prior 14 days (back to May 11), and that these
prioritized applications are getting paid.
    While Mr. Miller refuses to identify the number of unlawfully-prioritized applica-
tions still in the queue, the number is obviously in the many tens of thousands and
could exhaust the entire pot of funds if a preliminary injunction does not issue. In-
deed, the Opposition brief quotes SBA data confirming that, by May 12, 2021, the


plaintiffs’ reply in support of preliminary injunction                         Page 3 of 9
Case 4:21-cv-00677-O Document 13 Filed 05/27/21              Page 4 of 9 PageID 373


SBA had received more than 266,000 applications, of which “[n]early half” came

from priority applicants, and those priority applicants had requested $29 billion in
funds, which exceeds the $28.6 billion pot of funds in the entire program. Opp. at 5.
According to the defendants’ brief, “[a]s of May 23, 2021, SBA had disbursed
roughly $11.3 billion with approximately $17.2 billion remaining to be disbursed.”

Opp. at p. 6 n. 5. The SBA is therefore on track to spend the entire $28.6 billion on
these “prioritized” groups before applications submitted by non-priority applicants
will be fully processed. And even if the SBA does not spend the entire $28.6 billion

on these “prioritized” applications, the remaining pot of money is certain to be greatly
reduced.
    So it does not matter that the program had stopped discriminating against non-
priority applications when it comes to initiating the review of new applications. See
Miller Decl., ¶ 24 (SBA will no longer prioritize on the basis of race or gender “when
beginning to process an otherwise eligible claim”) (emphasis added). That is because
it is undisputed that the defendants are continuing to maintain the unconstitutional
priorities that were conferred during the previous 21-day window. The lingering ef-
fects of that patently unconstitutional discrimination continue to this date and must
be enjoined.
    And the defendants are wrong to claim that the Plaintiffs cannot obtain any relief
from an injunction. They ignore that the request for injunctive relief is targeted at
three distinct ways that section 5003’s race and sex preferences continue to subject
the plaintiffs to discriminatory treatment:

       (a) “Prioritizing” applications according to the race or sex of the appli-
       cant;

       (b) Considering or using an applicant’s race or sex as a criterion in de-
       termining whether an applicants will obtain relief from the Restaurant
       Revitalization Fund; and




plaintiffs’ reply in support of preliminary injunction                        Page 4 of 9
Case 4:21-cv-00677-O Document 13 Filed 05/27/21              Page 5 of 9 PageID 374


       (c) Allowing any application that was previously “prioritized” on ac-
       count of the race or sex of the application to keep or maintain that
       priority over other applications.
Proposed Order (ECF No. 7-7) at 2. The expiration of the priority period for com-
mencing review does not affect any of this requested relief. An injunction will still
remedy the plaintiffs’ ongoing injury by enjoining the SBA from using race or sex in
considering current fund applications and preventing the agency from allowing appli-
cations to maintain the unconstitutional priorities they received on the basis of race

or sex. There are at least tens of thousands of applications that remain in the queue
and billions of dollars that have not yet been allocated or disbursed. An injunction
will ensure that all remaining applicants are considered through a race- and sex- neu-
tral process.
    Accordingly, the plaintiffs’ request for injunctive relief cannot be moot. “A case
becomes moot only when it is impossible for a court to grant ‘any effectual relief
whatever’ to the prevailing party.” Knox v. Serv. Emps. Int’l Union, Loc. 1000, 567
U.S. 298, 307 (2012) (citation omitted). So long as the plaintiffs “have a concrete
interest, however small, in the outcome of the litigation, the case is not moot.” Id. at
307–08 (citation omitted). In other words, a case is not moot if a party has “a legally
cognizable interest in the outcome.” Already, LLC v. Nike, Inc., 568 U.S. 85, 91
(2013). As detailed above, the plaintiffs and the putative class have a live and signifi-
cant legally cognizable interest in injunctive relief.
    None of the cases that the defendants cite do anything to help their argument.
Some of them hold that a case becomes moot when the statute or regulation that
authorized the allegedly unlawful conduct expires on its own terms.1 In Spell v. Ed-
wards, for example, the Fifth Circuit explained that “[o]nce the law is off the books,

1. See Trump v. Hawaii, 138 S. Ct. 377 (2017) (dismissing challenge to provisions
   of Executive Order that had “expired by [their] own terms”); Burke v. Barnes, 479
   U.S. 361, 363 (1987) (challenge to validity of an expired statute moot); Diffender-
   fer v. Central Baptist Church of Miami, Florida, Inc., 404 U.S. 412 (1972).


plaintiffs’ reply in support of preliminary injunction                        Page 5 of 9
Case 4:21-cv-00677-O Document 13 Filed 05/27/21             Page 6 of 9 PageID 375


there is nothing injuring the plaintiff and, consequently, nothing for the court to do.”

962 F.3d 175, 179 (2020). But that is not the case here: Although the priority period
may have passed, the plaintiffs continue to suffer injury from the discriminatory ap-
plication process that can be redressed by an injunction. SBA’s citation of Amawi v.
Paxton, 956 F.3d 816 (5th Cir. 2020), proves the point: Unlike the statutory amend-

ment in Amawi, which directly eliminated the allegedly unconstitutional behavior,
the expiration of the priority period here has not “provided the plaintiffs the very
relief their lawsuit sought.” Id. at 821.2

II.     The Plaintiffs Have Shown an Irreparable Injury.
      As with mootness, the SBA takes a narrow view of the plaintiffs’ irreparable harm
and tries to brush it aside because the priority period expired. But the plaintiffs are
suffering a continuing and irreparable injury based on the lingering effects of the dis-
criminatory application process. Suffering race and sex discrimination at the hands of
government officials constitutes irreparable harm per se. See Prelim. Inj. Br. (ECF No.

7) at 6. “It has repeatedly been recognized by the federal courts at all levels that
violation of constitutional rights constitutes irreparable harm as a matter of law, and
that principle includes violation of rights under the Equal Protection Clause.” Arnold
v. Barbers Hill Indep. Sch. Dist., 479 F. Supp. 3d 511, 529 (S.D. Tex. 2020) (citation
omitted and punctuation altered for clarity/cleaned up). And “[w]hen an alleged


2. The defendants attempt to defend the constitutionality of their actions only in a
   footnote. See Defs.’ Response (ECF No. 11) at 10 n.7. None of their arguments
   are compatible with City of Richmond v. J.A. Croson Co., 488 U.S. 469 (1989),
   which prohibits governments from using amorphous claims of past discrimination
   to justify a present-day racial preferences. See id. at 499–506; see also Adarand,
   515 U.S. 200. Their claim that the plaintiffs lack standing is equally meritless.
   Section 5003 confers preferences on “socially and economically disadvantaged-
   individuals,” a category that is defined according to racial criteria. The plaintiffs
   have standing to seek an injunction that will bar the plaintiffs from enforcing the
   preferences conferred on this category of individuals. See Proposed Order (ECF
   No. 7-7) at 2.


plaintiffs’ reply in support of preliminary injunction                        Page 6 of 9
Case 4:21-cv-00677-O Document 13 Filed 05/27/21             Page 7 of 9 PageID 376


deprivation of a constitutional right is involved, most courts hold that no further

showing of irreparable [harm] is necessary.” Nat’l Solid Wastes Mgmt. Ass’n v. City of
Dallas, 903 F. Supp. 2d 446, 470 (N.D. Tex. 2012).
    And even apart from the fact that the underlying discrimination itself is per se
irreparable harm, there is no mechanism to “claw back” any funds from the Restaurant

Revitalization Fund once the SBA dispenses them. The defendants’ sovereign immun-
ity makes it impossible to recover damages if these unconstitutional race and sex pref-
erences are allowed to continue. See Greer’s Ranch Cafe v. Guzman, No. 4:21-CV-

00651-O, 2021 WL 2092995, at *8 (N.D. Tex. May 18, 2021) (stating that the
defendants “have all but guaranteed that irreparable harm will occur by way of the
SBA not processing or considering an application filed by [the plaintiff in that case],
absent a TRO.”).

III.   The Balance of Equities and Public Interest Overwhelmingly
       Favor Enjoining the Ongoing Unlawful Prioritization of
       Applications.
    The defendants ignore the fact that preventing a violation of constitutional rights
is by definition in the public interest. See Defs.’ Response (ECF No. 7) at 8. Instead,
the defendants assert, with no citation of authority (because none exists), that the
discriminatory scheme should be allowed to continue benefiting the favored appli-
cants because their businesses might fail in the absence of aid. But the same can be
said for every applicant. They should all have an opportunity to seek this aid without
regard to racial and gender preferences.
                                           *   *   *
    The defendants must be enjoined from processing applications and awarding re-
lief to applicants whose applications are at the front of the queue for payment because
they were unlawfully prioritized based on their race, ethnicity, or gender. The Court
should grant the requested injunction.




plaintiffs’ reply in support of preliminary injunction                       Page 7 of 9
Case 4:21-cv-00677-O Document 13 Filed 05/27/21           Page 8 of 9 PageID 377




                                          Respectfully submitted.

 Gene P. Hamilton                         /s/ Jonathan F. Mitchell
 Virginia Bar No. 80434                   Jonathan F. Mitchell
 Vice-President and General Counsel       Texas Bar No. 24075463
 America First Legal Foundation           Mitchell Law PLLC
 300 Independence Avenue SE               111 Congress Avenue, Suite 400
 Washington, DC 20003                     Austin, Texas 78701
 (202) 964-3721                           (512) 686-3940
 gene.hamilton@aflegal.org                (phone)
                                          (512) 686-3941 (fax)
 Charles W. Fillmore                      jonathan@mitchell.law
 H. Dustin Fillmore
 The Fillmore Law Firm, L.L.P.            Robert Henneke
 201 Main Street, Suite 801               Texas Bar No. 24046058
 Fort Worth, Texas 76102                  Texas Public Policy Foundation
 (817) 332-2351 (phone)                   901 Congress Avenue
 (817) 870-1859 (fax)                     Austin, Texas 78735
 chad@fillmorefirm.com                    (512) 472-2700 (phone)
 dusty@fillmorefirm.com                   rhenneke@texaspolicy.com

 Bradley A. Benbrook*                     Counsel for Plaintiffs and
 California Bar No. 177786                the Proposed Class
 Stephen M. Duvernay*
 California Bar No. 250957
 Benbrook Law Group, PC
 400 Capitol Mall, Suite 2530
 Sacramento, California 95814
 (916) 447-4900 (phone)
 (916) 447-4904 (fax)
 brad@benbrooklawgroup.com
 steve@benbrooklawgroup.com

 * pro hac vice application forthcoming

 Dated: May 27, 2021




plaintiffs’ reply in support of preliminary injunction                     Page 8 of 9
Case 4:21-cv-00677-O Document 13 Filed 05/27/21          Page 9 of 9 PageID 378


                         CERTIFICATE OF SERVICE

        I certify that on May 27, 2021, I served this document through CM/ECF
upon:

CHRISTOPHER D. DODGE
United States Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, DC 20005
(202) 598-5571
christopher.d.dodge@usdoj.gov

Counsel for Defendants

                                               /s/ Jonathan F. Mitchell
                                               Jonathan F. Mitchell
                                               Counsel for Plaintiffs and
                                               the Proposed Class




plaintiffs’ reply in support of preliminary injunction                 Page 9 of 9
